      Case 1:20-cv-02031-JSR Document 44 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CITY OF WARREN POLICE & FIRE
 RETIREMENT SYSTEM,
 individually and on behalf of
 all others similarly
 situated,

           Plaintiff,

           -against-

 WORLD WRESTLING ENTERTAINMENT
 INC. et al,

           Defendants.                    20-cv-2031 (JSR)
                                          20-cv-2223

 SZANIAWSKI, individually and
 on behalf of all others                  ORDER
 similarly situated,

           Plaintiff,

           -against-

 WORLD WRESTLING ENTERTAINMENT
 INC. et al,

           Defendants.



JED S. RAKOFF, U.S.D.J.

    The above-captioned matters are consolidated on consent for

all purposes under docket number 20-cv-2031. Further the Court

has set the following deadlines for the now-consolidated matter.

Any supplementary briefing related to plaintiffs’ motions for



                                   1
         Case 1:20-cv-02031-JSR Document 44 Filed 05/12/20 Page 2 of 2



lead plaintiff is due by May 19, 2020. The Court will rule on

such motions by no later than May 26, 2020. After the

appointment of lead counsel, any amended complaint must be filed

by June 8, 2020. Counsel for the defendants must file any motion

to dismiss by June 22, 2020, with any opposition due July 6,

2020, and any reply due July 13, 2020. The Court will hold oral

argument on any motion to dismiss on July 20, 2020 at 4:00 pm.

    SO ORDERED.

Dated:       New York, NY                       ________________________

             May 12, 2020                       JED S. RAKOFF, U.S.D.J.




                                      2
